                  Case 3:15-cr-03126-H Document 65 Filed 12/14/20 PageID.130 Page 1 of 5

AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                  (For Revocation of Probation or Supervised Release)
                               V.                                 (For Offenses Committed On or After November 1, 1987)

                  WILLIE RUTH KNIGHT (1)                             Case Number:          15CR3126-H

                                                                  Leah Weatherly Gonzales, Federal Defenders of San Diego, Inc.
                                                                  Defendant's Attorney
Registration Number:         51605-298
•-
THE DEFENDANT:
 r:gj   admitted guilt to violation ofallegation(s) No.    1 and 2.

 D was fonnd guilty in violation ofallegation(s) No.
                                                          - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            1                        nv5, Failure to report to USPO (US Probation Office) upon release from custody
            2                        nv8, Failure to be truthful and/or follow instructions




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                   .i.·'-·"····..
                                                                   December



                                                                          wtA h ~
                                                                   HN RABL~YNL.
                                                                               lA
                                                                                  M
                                                                                  14 2020


                                                                                           F
                                                                   UNITED STATES DISTRICT JUDGE


                        FILED
                         DEC 1 4 2020

                CLERK US DIS IRICI COURT
             SOUTHERN DISHllCT O CALIFORNIA
             BY                             DEPUTY

                                                                                                                       15CR3126-H
            Case 3:15-cr-03126-H Document 65 Filed 12/14/20 PageID.131 Page 2 of 5

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              WILLIE RUTH KNIGHT (1)                                                      Judgment - Page 2 of 5
CASE NUMBER:            15CR3126-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (APPROXIMATELY 4 MONTHS).




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ AM.                             on
                                                                    ----------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            15CR3126-H
                  Case 3:15-cr-03126-H Document 65 Filed 12/14/20 PageID.132 Page 3 of 5

     AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:               WILLIE RUTH KNIGHT (1)                                                        Judgment - Page 3 of 5
     CASE NUMBER:             15CR3126-H



                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
12MONTHS.

                                               MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is sqspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
      sentence of restitution. (check if applicable)
5. · IX!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.




                                                                                                                     15CR3126-H
                Case 3:15-cr-03126-H Document 65 Filed 12/14/20 PageID.133 Page 4 of 5

· AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                   WILLIE RUTH KNIGHT (1)                                                                 Judgment - Page       4 of 5
 CASE NUMBER:                 15CR3126-H

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the. questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work ( such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

 10. The defendant must nOt own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
     may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
     officer may contact the person and confrrm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officerrelated to the conditions of supervision.




                                                                                                                              15CR3126-H
              Case 3:15-cr-03126-H Document 65 Filed 12/14/20 PageID.134 Page 5 of 5

· AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:               WILLIE RUTH KNIGHT (I)                                                       Judgment - Page 5 of 5
 CASE NUMBER:             15CR3126-H

                                    SPECIAL CONDITIONS OF SUPERVISION

      I. Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
         Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
         of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant
         shall warn any other residents that the premises may be subject to searches pursuant to this condition.

      2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.

      3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

      4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
         the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
         provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
         probation officer, based on ability to pay.

 II
 II
 II




                                                                                                               15CR3126-H
